DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement submitted on September 4, 2020 has been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of copending Application No. 16/154,437 (U.S. Patent # 10,771,632 B2)(hereinafter refer as ‘695 Lyman) and claims 1-24 copending Application No. 12/228,301 (U.S. Patent # 10,097,695 B2)(hereinafter refer as ‘695 Lyman) in view of Slavin (U.S. Patent # 7,213,073 A1).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claims 1, 3, and 7 of copending application ‘632 Lyman and claim 1 of copending application ‘695 Lyman .
Claim 1of the Instant Application
Claims 1, 3, and 7 of ‘632 Lyman
Claim 1 of ‘695 Lyman
Limitation 1: serving, by a server, a graphical user interface (GUI) to a first client operated by a first user, wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user; 
receiving, by the server, the set of user inputs from the first client; 
Limitation 1:  receiving, via a server, a first existing carrier-issued telephone number associated with a callee to be called by a caller associated with a second existing carrier-issued telephone number; 
Limitation 1: receiving an existing carrier-issued telephone number to be called;
Limitation 2:
formulating, by the server, a set of parameters for a communication,

wherein the set of parameters is based on the set of user inputs; 

causing, by the server, the 

wherein the communication is between the first client operated by the first user and a second client operated by a second user,

wherein the communication occurs based on: 

receiving, by the server, a first telephone number from the first client as input by the first user; 

determining, via the server, a status of a match between the first existing carrier-issued telephone number and a registered telephone number stored in a carrier-independent database; 
Limitation 2: determining whether the existing carrier-issued telephone number corresponds to a registered telephone number stored in a carrier-independent database;
Limitation 3:
searching, by the server, a database for a second telephone number matching the first telephone number in value;
locating, by the server, the second telephone 

identifying, by the server, an electronic address corresponding to the second telephone number in the database;
based on the status indicating a match between the first existing carrier-issued telephone number and the registered telephone number in the carrier-independent database, determining, via the server, an electronic address associated with the registered telephone number in the carrier-independent database and
Limitation 3: based on the existing carrier-issued telephone number corresponding to the registered telephone number in the carrier-independent database:
Limitation 4: causing, by the server, the communication to be placed from the first client to the second client based on the electronic address via a peer-to-peer connection between the first client and the second client via the server.  
Limitation 4: causing, via the server, a call to be placed from the caller to the callee based on the electronic address via a carrier-independent peer-to-peer connection, wherein the call is associated with the first existing carrier-issued telephone number and the second existing carrier-issued telephone number; and
Limitation 4: placing a call via a carrier-independent peer-to-peer connection using a first address associated with the registered telephone number, wherein the first address is a dynamic address;
Limitation 5: N/A
Limitation 5: N/A

Limitation 5: determining a second address for the registered telephone number during the call based on the dynamic address changing from the first address to the second address during the call;
Limitation 6: N/A
Limitation 6: N/A
Limitation 6: continuing the call, while keeping the call active, using the second address based on the dynamic 

Limitation 7: wherein if the user specification is not acceptable, automatically falling back to placing the call via the standard route. (Claim 3) and wherein the user-specific set of specifications including at least one of jitter, latency, sine-wave audio echo analysis, and live MOS scoring. (Claim 7)
Limitation 7: based on a quality of the carrier-independent peer-to-peer connection not being acceptable during the call based on a user-specific set of specifications, automatically switching the call from the carrier-independent peer-to-peer connection to a standard route, wherein the user-specific set of specifications includes a sine-wave audio echo analysis and a live MOS score; and 
Limitation 8: N/A


 

Limitation 8: based on the first existing carrier-issued telephone number not matching the registered telephone number in the carrier-independent database as informed via the status, causing, via the server, the call to be placed via a standard route.
Limitation 8: based on the existing carrier-issued telephone number not corresponding to the registered telephone number in the carrier-independent database, placing the call via the standard route.


Slavin teaches “a system for managing calls for a telephone of a user using a computer of the user connected via a network to a service provider.”(Column 1, Lines 7-9) Also, Slavin teaches a method for 
wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user (Fig.3 @ 34 and 35);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating a telephone GUI for a computer as taught by Slavin within the system as taught by Lyman (‘632 Lyman  and/or ‘695 Lyman) for the purpose of improving the integration of and bonding of a customer's interactions when using a particular telephone service via a visual interface.
Regarding claim 2-10, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because they merely broadens the elements and their functions of the claims as set in claims 2-10 of the instant application from the scope of the claims 2-15 of ‘695 Lyman.
Regarding claim 11, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11  of the instant application merely broadens the scope of the claims 18, 16, and 24 of copending application ‘632 Lyman  and claim 16 of copending application ‘695 Lyman by eliminating the elements and their functions of the claims as set forth below.
Claim 11 of the Instant Application
Claims 7, 18, and 20 of ‘632 Lyman
Claim 16 of ‘695 Lyman
Limitation 1: a server programmed to:

serve a graphical user interface 

wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user,

receive the set of user inputs from the first client;
a server; a carrier-independent database accessible via the server, wherein the carrier-independent database stores a registered telephone 
a carrier-independent database configured to store registered telephone numbers and corresponding addresses;
Limitation 2:
formulate a set of parameters for a communication,

wherein the set of parameters is based on the set of user inputs;

cause the communication to occur based on the set of parameters, 

wherein the communication is between the first client operated by 

wherein the communication occurs based on: 

wherein the server determines a status of a match between a first existing carrier-issued telephone number associated with a callee and the registered telephone number stored in the carrier-independent database, and provides the electronic address if the status indicates a match between the first existing carrier-issued telephone number and the registered telephone number in the carrier-independent database, and based on the status indicating a match between the first existing carrier-issued telephone number and the registered telephone 

a routing instruction module configured to determine if an existing carrier-issued telephone number being called is a registered telephone number stored in the carrier-independent database, and configured to provide a corresponding first address if the existing carrier-issued telephone number is registered in the carrier-independent database, wherein the first address is a dynamic address;
Limitation 3: N/A
Limitation 3: N/A    
Limitation 3: a dynamic address engine configured to determine a second address associated with the registered telephone number and provide the second address to the carrier-independent database during the call when the dynamic address changes from the first address to the second address during the call;
Limitation 4: N/A
Limitation 4: N/A
Limitation 4: a logic configured to continue the call, while keeping the call active, using the second address when the dynamic address changes from the first address to the second address during the call;
Limitation 5: receive a 

search a database for a second telephone number matching the first telephone number in value; 

locate the second telephone number in the database; 

identify an electronic address corresponding to the second telephone number in the database; 

cause the communication to be placed from the first client to the second client based on the electronic address via a peer-to-peer connection between the first client 

based on the status indicating no 
a call routing module carrier-issued telephone number is registered in the carrier-independent database, and configured to establish the call via a standard route if the existing carrier-issued telephone number is not registered in the carrier-independent database; and


Limitation 6:  wherein the server automatically switched the call to the standard connection if the carrier-independent network does not meet user specifications.(Claim 20)  and wherein the user-specific set of specifications including at least one of jitter, latency, sine-wave audio echo analysis, and live MOS scoring. (Claim 7)



Limitation 6: a fallback module configured to automatically switch the call from the peer-to-peer connection over the carrier-independent network to the standard connection if the peer-to-peer connection over the carrier-independent network does not meet a quality during the call based on a user-specific set of specifications, wherein the user-specific set of specifications includes a sine-wave audio echo analysis and a live MOS score.


Slavin teaches “a system for managing calls for a telephone of a user using a computer of the user connected via a network to a service provider.”(Column 1, Lines 7-9) Also, Slavin teaches a method to serve a graphical user interface (GUI) to a first client operated by a first user (Fig.3 @ 32), 
wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user (Fig.3 @ 34 and 35);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating a telephone GUI for a computer as taught by Slavin within the system as taught by Lyman (‘632   and/or ‘695 Lyman) for the purpose of improving the integration of and bonding of a customer's interactions when using a particular telephone service via a visual interface.
Regarding claims 12-20, and as applied to claim 11 above, although the conflicting claims are not identical, they are not patentably distinct from each other because they merely broadens the elements and their functions of the claims as set in claims 12-20 of the instant application from the scope of the claims 17 and 19-20 of ‘695 Lyman.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ku et al. (U.S. Patent Application Publication #2008/0130856 A1) in view of Slavin (U.S. Patent # 7,213,073 A1).
claim 1, Ku et al. teach a method (read as a method for “providing a telephone service using an electronic telephone number mapping (ENUM) database.” (Fig.1; Paragraph [0001]) Also, the computer system may operate in a capacity as “a peer computer system in a peer-to-peer (or distributed) network environment.”(Paragraph [0022])), comprising: 
receiving, by the server (Fig.2 @ 30), the set of user inputs (read as telephone number) from the first client (Fig.2 @ 14) (read as the method of “receiving a request 12 based on an attempt by a caller 14 to place a telephone call to a telephone number of a callee 16.  The telephone number may comprise an E.164 telephone number of the callee 16.  The request 12 may comprise an E.164 request.” (Paragraph [0010])); 
formulating, by the server (Fig.2 @ 30), a set of parameters for a communication (read as one or more SIP URIs (Paragraph [0016])),
wherein the set of parameters is based on the set of user inputs (read as method for performing a “at least one query based on the E.164 telephone number of the callee 16, …” (Paragraph [0016]) Furthermore, the query is made to “an ENUM database that returns one or more SIP URIs associated with the E.164 telephone number of the callee 16.” (Paragraph [0016])); 
causing, by the server (Fig.2 @ 30), the communication to occur based on the set of parameters (read as set up a phone call using VoIP service based on E.164 telephone number (Paragraph(s) [0009]-[0010])), 

wherein the communication occurs based on: 
receiving, by the server (Fig.2 @ 30), a first telephone number from the first client as input by the first user (read as E.164 telephone number (Paragraph [0010])); 
searching, by the server (Fig.2 @ 30), a database for a second telephone number matching the first telephone number in value (read as ENUM database (Fig. @ 44; Paragraph [0016])); 
locating, by the server (Fig.2 @ 30), the second telephone number (read as ENUM bypass flag) in the database (read as “The registration server 30 may store different values of the ENUM bypass flag for different ENUM subscribers.” (Paragraph [0014]) Also, “an ENUM subscriber may be enabled to change the value of its associated ENUM bypass flag to reflect changes in his/her preference for carrying incoming telephone calls.”(Paragraph [0014]));
identifying, by the server (Fig.2 @ 30), an electronic address (read as IP address) corresponding to the second telephone number in the database (read as one or more SIP URIs (Paragraph [0016]) Further, the action of querying may inquire from a DNS database for an IP address for an E.164 phone number (Fig.2 @ 44; Paragraph [0016])); 
causing, by the server (Fig.2 @ 30), the communication to be placed from the first client to the second client based on the electronic address via a peer-to-peer routing the telephone call to the IP end point 26 of the callee 16 based on at least one result of the at least one query. … of an ENUM database that returns one or more SIP URIs associated with the E.164 telephone number of the callee 16.” (Fig.1 @ 42; Paragraph [0016]))
However, Ku et al. fail to explicitly teach serving, by a server, a graphical user interface (GUI) to a first client operated by a first user, 
wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user;
Slavin teaches a method for serving, by a server, a graphical user interface (GUI) to a first client operated by a first user (Fig.3 @ 32), 
wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user (Fig.3 @ 34 and 35);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating a telephone GUI for a computer as taught by Slavin within the system for providing telephone service using a ENUM database as taught by Ku et al. for the purpose of improving the integration of and bonding of a customer's interactions when using a particular telephone service via a visual interface.
Regarding claim 11, Ku et al. teach a system (read as a computer system for “providing a telephone service using an electronic telephone number mapping (ENUM) database.” (Fig.2; Paragraph(s) [0001], [0009]) Also, a peer computer system in a peer-to-peer (or distributed) network environment.”(Paragraph [0022])), the system comprising:
a server (Fig.2 @ 30) programmed to: 
receive the set of user inputs (read as telephone number) from the first client (Fig.2 @ 14) (read as the method of “receiving a request 12 based on an attempt by a caller 14 to place a telephone call to a telephone number of a callee 16.  The telephone number may comprise an E.164 telephone number of the callee 16.  The request 12 may comprise an E.164 request.” (Paragraph [0010])); 
formulate a set of parameters for a communication (read as one or more SIP URIs (Paragraph [0016])),
wherein the set of parameters is based on the set of user inputs (read as method for performing a “at least one query based on the E.164 telephone number of the callee 16, …” (Paragraph [0016]) Furthermore, the query is made to “an ENUM database that returns one or more SIP URIs associated with the E.164 telephone number of the callee 16.” (Paragraph [0016])); 
cause the communication to occur based on the set of parameters (read as set up a phone call using VoIP service based on E.164 telephone number (Paragraph(s) [0009]-[0010])), 

wherein the communication occurs based on: 
receive a first telephone number from the first client as input by the first user (read as E.164 telephone number (Paragraph [0010])); 
search a database for a second telephone number matching the first telephone number in value (read as ENUM database (Fig. @ 44; Paragraph [0016])); 
locate the second telephone number (read as ENUM bypass flag) in the database (read as “The registration server 30 may store different values of the ENUM bypass flag for different ENUM subscribers.” (Paragraph [0014]) Also, “an ENUM subscriber may be enabled to change the value of its associated ENUM bypass flag to reflect changes in his/her preference for carrying incoming telephone calls.”(Paragraph [0014]));
identify an electronic address (read as IP address) corresponding to the second telephone number in the database (read as one or more SIP URIs (Paragraph [0016]) Further, the action of querying may inquire from a DNS database for an IP address for an E.164 phone number (Fig.2 @ 44; Paragraph [0016])); 
cause the communication to be placed from the first client to the second client based on the electronic address via a peer-to-peer connection between the first client and the second client via the server. (read as “routing the telephone call to the IP end point 26 of the callee 16 based on at least one ” (Fig.1 @ 42; Paragraph [0016]))
However, Ku et al. fail to explicitly teach the step to serve a graphical user interface (GUI) to a first client operated by a first user,
wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user,
Slavin teaches a method to serve a graphical user interface (GUI) to a first client operated by a first user (Fig.3 @ 32), 
wherein the GUI includes depicts a form having a set of user input elements configured for receiving a set of user inputs by the first user (Fig.3 @ 34 and 35);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating a telephone GUI for a computer as taught by Slavin within the system for providing telephone service using a ENUM database as taught by Ku et al. for the purpose of improving the integration of and bonding of a customer's interactions when using a particular telephone service via a visual interface.
Regarding claims 2 and 12, and as applied to claims 1 and 11 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) wherein the communication occurs further based on: 
causing, by the server (Fig.2 @ 30), the communication to be placed from the first client to the second client not via the peer-to-peer connection based on not locating, by the server, the second number in the database. (read as a method for determining if a data element 22 indicates a preference to carry the telephone call via a PSTN instead of a VoIP network, and to terminate the telephone call at a PSTN phone 24 of the callee 16 rather than an IP end point 26 of the callee 16.” (Paragraph [0011]))
Regarding claims 3 and 13, and as applied to claims 1 and 11 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) wherein the set of parameters includes at least one of a dial string, a description, a type, or a primary route. (read as an E.164 telephone number (Paragraph [0010]))
Regarding claims 4 and 14, and as applied to claims 1 and 11 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) wherein the set of parameters includes a preset number that the first user first dials to make the communication over the peer-to-peer connection. (read as an E.164 telephone number (Paragraph [0010]))

Regarding claims 5 and 15, and as applied to claims 1 and 11 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) wherein the communication occurs further based on: 
testing, by the server, the peer-to-peer connection such that a determination whether a user specification is acceptable occurs.  (read as “The preference for routing the call via the PSTN/PLMN or IP network may be based on one or more associated factors such as privacy, quality of service, voice clarity, network delay, reliability and customer premises equipment (CPE) availability.” (Paragraph [0006]))
claims 6 and 16, and as applied to claims 5 and 15 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) further comprising:
 causing, by the server, the communication to be placed from the first client to the second client not via the peer-to-peer connection based on the user specification being not acceptable.  (read as “The preference for routing the call via the PSTN/PLMN or IP network may be based on one or more associated factors such as privacy, quality of service, voice clarity, network delay, reliability and customer premises equipment (CPE) availability.” (Paragraph [0006]))
Regarding claims 7 and 17, and as applied to claims 1 and 11 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) wherein the peer-to-peer connection is a 3rd party VolP connection. (read as the data element (Fig.2 @ 22) comprising of an “ENUM bypass flag indicates that an ENUM query is not to be bypassed (i.e. that the telephone call is to be carried by the VoIP network and to be terminated at the IP end point 26 of the callee 16), …”  (Paragraph [0016]))
Regarding claims 8 and 18, and as applied to claims 1 and 11 above, Ku et al., as modified by Slavin, teach a method and system (Fig.2) wherein the first telephone number is a lookup key in the database.  (read as an E.164 telephone number (Paragraph [0010]))
Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ku et al. (U.S. Patent Application Publication # 2008/0130856 A1), in view of Slavin (U.S. Patent # 7,213,073 A1), and Otto et al. (U.S. Patent Application Publication # 2006/0256789 A1).
Regarding claims 9 and 19, and as applied to claims 1 and 11 above, Ku et al. teach a method for “providing a telephone service using an electronic telephone number mapping (ENUM) database.” (Fig(s).1, 2; Paragraph [0001])
Slavin teaches “a system for managing calls for a telephone of a user using a computer of the user connected via a network to a service provider.”(Column 1, Lines 7-9)
However, Ku et al. and Slavin fail to explicitly teach wherein the server is an iPBX server.
Otto et al. teach a system wherein the server is an iPBX server. (read as a system for managing “mobile use of a PBX system.” (Paragraph [0008]) For example, “the mobile IP device 118 will be able to find and connect to the PBX system 112 regardless of the IP address at which the PBX system 112 is currently located.”(Paragraph [0043])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the system for managing mobile use of a PBX system as taught by Otto et al. and the function for generating a telephone GUI for a computer as taught by Slavin within the system for providing telephone service using a ENUM database as taught by Ku et al. for the purpose of improving the integration of and bonding of a customer's interactions when using a particular telephone service via a visual interface.
Claims 10 and 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ku et al. (U.S. Patent Application Publication # 2008/0130856 A1), in view of Slavin (U.S. Patent # 7,213,073 A1), and Zampiello et al. (U.S. Patent Application Publication # 2008/0025316 A1).
Regarding claims 10 and 20, and as applied to claims 1 and 11 above, Ku et al. teach a method for “providing a telephone service using an electronic telephone number mapping (ENUM) database.” (Fig(s).1, 2; Paragraph [0001])
Slavin teaches “a system for managing calls for a telephone of a user using a computer of the user connected via a network to a service provider.”(Column 1, Lines 7-9)
However, Ku et al. and Slavin fail to explicitly teach wherein the database is a first database, wherein the first database is updateable off a second database remote to the server such that the first database contains a copy of the second database.  
wherein the database is a first database, wherein the first database is updateable off a second database remote to the server such that the first database contains a copy of the second database.
Zampiello et al. teach a method wherein the database is a first database, wherein the first database is updateable off a second database remote to the server such that the first database contains a copy of the second database. (read as “assignor 312 will update the ENUM database 132 with this new assignment information so that the resolver 306 can consult the ENUM ”(Paragraph [0028]))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the assignor mechanism used to update an ENUM database as taught by Zampiello et al. and the function for generating a telephone GUI for a computer as taught by Slavin within the system for providing telephone service using a ENUM database as taught by Ku et al. for the purpose of improving the integration of and bonding of a customer's interactions when using a particular telephone service via a visual interface.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tiliks et al. (U.S. Patent Application Publication # 2004/0240647 A1) teach “the customers are able to access the telephone call information, stored either within the PSTN or in external databases, using a graphical user interface (GUI) connected by a web server to the Internet.”(Paragraph [0034])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 10, 2022